Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered March 20, 1997, upon a jury verdict, convicting defendant of assault in the second degree and attempted criminal possession of stolen property in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 years and IV2 to 3 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. The evidence clearly established defendant’s knowledge that the car he attempted to claim at a parking lot, by representing himself to be the owner and presenting a ticket, was stolen. The driver side door lock was broken, the steering wheel was cut and the steering column was “popped,” and immediately after defendant, who had arrived in another car, saw a police car entering the parking lot he sped away, ran a stop sign, crashed into another car, fled on foot and assaulted a police officer in his efforts to escape (see, People v Reyes, 244 AD2d 270, lv denied 91 NY2d 929; People v Arroyo, 194 AD2d *81406, lv denied 82 NY2d 751). Concur — Sullivan, P. J., Rosenberger, Williams, Tom and Friedman, JJ.